DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-26 and 29-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (EP2030943A1).
Regarding claim 19, Huang discloses a liquid dispenser (1) adapted to dispense liquid from a beverage container (90), said liquid dispenser includes a top portion (10), a bottom portion (80), and an electric powered air pump (20); said bottom portion fluidly connected or interconnected to said top portion (Fig. 2); said top portion configured to be releasably connected to the beverage container (par. 0006; Fig. 6); said top portion including a dispenser activator system (30) and a dispensing portion (81 and 111); said dispenser activator system configured to activate said electric powered air pump (par. 0034); said dispenser portion configured to enable fluid that flows to said top portion to exit said top portion via said dispenser portion (par. 0018); said electric powered air pump configured to cause gas to flow into said beverage container and cause an increase pressure in the beverage container when said electric powered air pump is activated and said top portion is releasably connected to the beverage container (par. 0018), and wherein increased pressure in the beverage container causes liquid in the beverage container to flow into said bottom portion and then to said top portion (par. 0018); said top portion including a pressure control arrangement configured to inhibit pressurized gas in the beverage container from exiting the beverage container while said electric powered air pump is activated and said top portion is releasably connected to the beverage container (par. 0035); said pressure control arrangement configured to allow pressurized gas in the beverage container to flow from the beverage container through said top portion while said electric powered air pump is deactivated and said top portion is releasably connected to the beverage container (par. 0035).
Regarding claim 20, said top portion fully contains said electric powered pump, and said dispenser activator system (Fig. 2).
Regarding claims 21 and 22, said dispenser activator system includes an activation button (32) that is biased in a position that causes said electric powered air pump to be deactivated (Fig. 2), said activation button movable between a position that causes said electric powered air pump to be deactivated and a position that causes said electric powered air pump to be activated (par. 0034).
Regarding claims 23 and 24, said pressure control arrangement includes a sealing structure (33) configured to engage an air passageway (36) in said top portion of said liquid dispenser when said electric powered air pump is activated (par. 0035), said sealing structure configured to disengage from said air passageway when said electric powered air pump is deactivated, and wherein disengagement of said sealing structure from said air passageway allows the pressurized gas in the beverage container to flow from the beverage container through said top portion (par. 0035).
Regarding claims 25 and 26, said dispensing portion includes an upper (81) and lower portion (111), said upper portion including an opening configured to expel fluid from said liquid dispenser (Fig. 2), said upper and lower portions each including an internal passageway (Fig. 2), a cross-sectional shape of said internal passageway of said lower portion different from at least a portion of a cross-sectional shape of said upper portion (Fig. 2 shows that the lower portion is cylindrical while the upper portion is formed in the shape of the letter J), said cross-sectional shape of said internal passageway of said lower portion different from a cross-sectional shape of said opening in said upper portion (Fig. 2 shows that the lower portion is straight while the opening in the upper portion is curved).
Regarding claim 29, Huang further discloses a method comprising providing the liquid dispenser as defined in claim 19; and releasably connecting said top portion to the beverage container (Fig. 6); and, actuating said dispenser activator to activate said electric powered air pump to cause pressurized air to flow into said beverage container and cause liquid in the beverage container to flow from a cavity of the container to thereby cause fluid in the container to flow into and out from said top portion of liquid dispenser (par. 0023 and 0034).
Regarding claim 30, further including the step of inhibiting liquid from dripping from said dispensing portion after said electric powered air pump has been deactivated by causing liquid to be drawn at least partially back into a portion of said dispensing portion by rapid depressurization of the beverage container (Huang discloses immediate or rapid depressurization of the container in par. 0035).
Regarding claims 31 and 32, said top portion fully contains said electric powered pump and said dispenser activator system (Fig. 2).
Regarding claims 33 and 34, said dispenser activator system includes an activation button (32) that is biased in a position that causes said electric powered air pump to be deactivated (Fig. 2), said activation button movable between a position that causes said electric powered air pump to be deactivated and a position that causes said electric powered air pump to be activated (par. 0034).
Regarding claims 35 and 36, said pressure control arrangement includes a sealing structure (33) configured to engage an air passageway (36) in said top portion of said liquid dispenser when said electric powered air pump is activated (par. 0035), said sealing structure configured to disengage from said air passageway when said electric powered air pump is deactivated, and wherein disengagement of said sealing structure from said air passageway allows the pressurized gas in the beverage container to flow from the beverage container through said top portion (par. 0035).
Regarding claims 37 and 38, said dispensing portion includes an upper (81) and lower portion (111), said upper portion including an opening configured to expel fluid from said liquid dispenser (Fig. 2), said upper and lower portions each including an internal passageway (Fig. 2), a cross-sectional shape of said internal passageway of said lower portion different from at least a portion of a cross-sectional shape of said upper portion (Fig. 2 shows that the lower portion is cylindrical while the upper portion is formed in the shape of the letter J), said cross-sectional shape of said internal passageway of said lower portion different from a cross-sectional shape of said opening in said upper portion (Fig. 2 shows that the lower portion is straight while the opening in the upper portion is curved).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 28, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ruff (20130201782).
Regarding claims 27, 28, 39, and 40, Huang DIFFERS in that it does not disclose said cross-sectional shape of said internal passageway of said lower portion is circular and said cross-sectional shape of said opening in said upper portion is selected from the group of elongated oval shape, discorectangle shape, or obround shape. Huang does, however, teach that changes may be made to the shape of the components (par. 0039). 
In regard to the shape of the internal passageway of the lower portion, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the internal passageway of the lower portion with a circular cross-section because Huang teaches that the components can have any desired shape and Applicant has not disclosed that a lower portion with a circular cross-section provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with lower portion of Huang because both lower portions perform the same function of allowing the transfer of fluid from the interior of a container to a dispensing opening. Therefore, it would have been an obvious matter of design choice to modify Huang to include a circular cross-section as specified in the claim. 
In regard to the shape of the upper portion, attention is directed to the Ruff reference, which discloses a cross-sectional shape of an opening (18) in an upper portion (32) is selected from the group of elongated oval shape, discorectangle shape, or obround shape (par. 0011). Ruff teaches that the opening can have any desired shape, including oval (par. 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Huang reference in view of the teachings of the Ruff reference by employing an oval shape for the opening in the upper portion because Ruff teaches that an oval shape is one of numerous configurations that one of ordinary skill in the art may have chosen from to achieve a desired flow characteristic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754